Case 3:17-cv-00101-RDM Document 525-5 Filed 08/18/20 Page 1 of 5




             EXHIBIT 3
Case 3:17-cv-00101-RDM Document 525-5 Filed 08/18/20 Page 2 of 5
                                                              Exhibit 3




                     In the Matter of:

      CFPB v. Navient Corporation, et al.

                      June 8, 2018
                    Patricia Peterson




               Condensed Transcript with Word Index




                 For The Record, Inc.
    (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                   Case 3:17-cv-00101-RDM Document 525-5 Filed 08/18/20 Page 3 of 5
                                                                  Peterson
CFPB v. Navient Corporation, et al.                                                                               6/8/2018
                                                                     1                                                      3
  1               IN THE UNITED STATES DISTRICT COURT
                                                                           1             MIKE KILGARRIFF, ESQ.
  2             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA                    2             Kirkland & Ellis LLP
  3                                                                        3             665 Fifteenth Street, NW
  4   CONSUMER FINANCIAL PROTECTION       )                                4             Washington, DC 20005
  5   BUREAU,                             )                                5             (202) 879-5149
  6                    Plaintiff,         )   Case No.                     6             mike.kilgarriff@kirkland.com
  7          vs.                          )   3:17-CV-00101-RDM            7                    and
  8   NAVIENT CORPORATION, et al.,        )                                8             MATTHEW SHELDON, ESQ.
  9                    Defendants.        )                                9             Navient Solutions LLC
 10   ---------------------------------)                                  10             2001 Edmund Halley Drive
 11                                                                       11             Reston, Virginia 20191
 12                                Friday, June 8, 2018                   12             (703) 984-6732
 13                                                                       13             matthew.sheldon@navient.com
 14                                Consumer Financial Protection Bureau   14
 15                                1990 K Street, NW                      15   ALSO PRESENT:
 16                                Washington, DC                         16            April Carter, Video Specialist
 17                                                                       17
 18                                                                       18
 19               The above-entitled matter came on for                   19
 20   investigational hearing, pursuant to notice, at                     20
 21   9:40 a.m.                                                           21
 22                                                                       22
 23                                                                       23
 24                                                                       24
 25                                                                       25

                                                                     2                                                      4
  1   APPEARANCES:                                                         1                         I N D E X
  2                                                                        2              DEPOSITION OF PATRICIA PETERSON
  3   ON BEHALF OF THE CONSUMER FINANCIAL PROTECTION BUREAU:               3                       JUNE 19, 2018
  4               NICHOLAS JABBOUR, ESQ.                                   4
  5               ANDREA MATTHEWS, ESQ.                                    5   EXAMINATION                               PAGE
  6               Consumer Financial Protection Bureau                     6      By Mr. Jabbour                           6
  7               1990 K Street, NW                                        7
  8               Washington, DC 20006                                     8   EXHIBITS MARKED                           PAGE
  9               (202) 435-7591                                           9      Number 1                                7
 10               nicholas.jabbour@cfpb.gov                               10      Number 2                                7
 11               andrea.matthews@cfpb.gov                                11      Number 3                               22
 12                                                                       12      Number 4                               27
 13   ON BEHALF OF NAVIENT AND THE WITNESS:                               13      Number 5                               75
 14               JONATHAN E. PAIKIN, ESQ.                                14      Number 6                               85
 15               KARIN DRYHURST, ESQ.                                    15      Number 7                               96
 16               DANIEL KEARNEY, ESQ.                                    16      Number 8                              104
 17               Wilmer Cutler Pickering Hale & Dorr LLP                 17      Number 9                              118
 18               1875 Pennsylvania Avenue, NW                            18      Number 10                             124
 19               Washington, DC 20006                                    19      Number 11                             149
 20               (202) 663-6703                                          20      Number 12                             152
 21               jonathan.paikin@wilmerhale.com                          21      Number 13                             153
 22               karin.dryhurst@wilmerhale.com                           22      Number 14                             180
 23               daniel.kearney@wilmerhale.com                           23
 24                      and                                              24
 25                                                                       25


                                                                                                              1 (Pages 1 to 4)
                                                 For The Record, Inc.
                                    (301) 870-8025 - www.ftrinc.net - (800) 921-5555
              Case 3:17-cv-00101-RDM Document 525-5 Filed 08/18/20 Page 4 of 5
                                                          Peterson
CFPB v. Navient Corporation, et al.                                                                              6/8/2018
                                                           57                                                              59
  1   questioning how to resolve a dispute, customer looking      1   with respect to correspondence?
  2   for basic information.                                      2      A. An example of that is normal course of our
  3       Q. Does the -- Navient Solutions doesn't have a way     3   process may be a better example, is a letter. When we
  4   to search those non-escalated inquiries. Is that right?     4   send a letter to the customer, and it's coming out of
  5       A. I don't know that I would say it doesn't, it --      5   our system, it looks the same every single time in our
  6   it in the normal course of business, our agents would       6   correspondence system. So if I send a K008, which is
  7   document the system on what happened during the             7   the repayment options letter, I can tell you every
  8   conversation, or generally what a written correspondence    8   single time that letter was sent through a query.
  9   would say, and we have call recordings as another           9      Q. And so you can query the correspondence screen
 10   mechanism to, you know, document or know what's happened   10   for, say, K008, for example?
 11   during those conversations.                                11      A. Yes.
 12       Q. When there's documentation put into -- I'm          12      Q. And you can do that across all borrowers?
 13   sorry, the documentation you referred to concerning        13      A. Yes.
 14   written correspondence or a conversation with a            14      Q. But because a customer's conversation doesn't --
 15   borrower, where -- where does that documentation go when   15   I'm sorry, let me rephrase that.
 16   it's done by a customer service representative?            16         When correspondence comes in from a borrower
 17       A. Directly into CLASS.                                17   that's not a form, that's just a narrative letter from
 18       Q. Is the -- and is there a particular field within    18   the borrower, is there a way to query what borrowers say
 19   CLASS?                                                     19   in those letters, or is that similar to what you said
 20       A. The correspondence entry screen -- the              20   with the conversations, where there's no consistent
 21   correspondence screen in the system.                       21   format?
 22       Q. And that correspondence screen is where notes       22      A. We can see a letter came from the customer in a
 23   about correspondence or conversations with the borrower    23   consistent way, so I can see that a -- we received a
 24   are supposed to go?                                        24   written inquiry. That looks the same. The actual
 25       A. Correct.                                            25   content of that letter is not something that's

                                                           58                                                              60
  1      Q. Is there any way to search those correspondence       1   documented within our correspondence system. A summary
  2   screens across all of CLASS?                                2   of that letter, because the -- once the customer service
  3      A. It depends on what type of thing you're looking       3   agent worked it, would be put in what I had called the
  4   for.                                                        4   free form notes.
  5      Q. And what would it -- can you clarify, what would      5      Q. On the correspondence screen, are the free form
  6   it depend on?                                               6   notes in a different part of that field than the place
  7      A. We have within the system ways that you can do        7   where like the K008 letter might be notated?
  8   consistent messages, so we would call those canned          8      A. It visually would be easier to show you, if you
  9   messages. Those are easy to query. So a canned message      9   had a document, but there's -- there is -- where it says
 10   might be I received a document -- a document was imaged.   10   K008 is one field, and then there is -- that's kind of
 11   It has a very consistent message that appears every        11   the high-level description, and then to the right of
 12   single time that piece of correspondence comes in.         12   that is the more written out description that says that
 13         Conversations with our customer service reps,        13   what type of letter it is.
 14   that might be we verified their address and telephone,     14         In the case of a free form core message, there
 15   is another example of something that is a documented       15   is different words than K008, it will say something like
 16   canned message. The actual message itself that             16   GD00, TK00, something like that, and then to the right,
 17   describes what the customer has said during that           17   it will have the entire message that whatever the
 18   correspondence, or that conversation, is what we would     18   customer service agent typed in.
 19   call a free form message, and in that -- those cases,      19      Q. And so GD00, and TK00, those are codes that
 20   they don't have a consistent format to them, and it's      20   signify something. Is that right?
 21   much more difficult to pull the information out of our     21      A. Yeah, just general. They are the codes that
 22   system. But on an account-by-account basis, we can see     22   basically open it up so that somebody can put in more of
 23   what the customer has said.                                23   a message. If you typed K008, you don't have the
 24      Q. I didn't understand fully. What was the canned       24   ability to free form and type anything more, it's going
 25   message that's used when a -- that you were referring to   25   to prefill with the rest of the information, but if you


                                                                                                        15 (Pages 57 to 60)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
Case 3:17-cv-00101-RDM Document 525-5 Filed 08/18/20 Page 5 of 5
